Citation Nr: 0639180	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-02 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition, 
to include degenerative disc disease, lumbar spondylosis and 
mechanical low back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
December 1966.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2002 rating decision by the 
St. Petersburg, Florida Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for entitlement to service connection for a 
low back condition, to include degenerative disc disease, 
lumbar spondylosis and mechanical low back pain.


FINDING OF FACT

A low back condition, to include degenerative disc disease, 
lumbar spondylosis and mechanical low back pain was not 
incurred in or aggravated as a result of the veteran's 
military service, nor may it be presumed to have been so 
incurred or aggravated.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a low back condition, to include degenerative disc disease, 
lumbar spondylosis and mechanical low back pain have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he is expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of letters from the RO to the veteran dated in March 
2002, February 2004 and January 2006.

Each letter advised the veteran that evidence showing a 
current low back condition that is linked to a back injury or 
condition that was diagnosed in-service is necessary to 
substantiate the claim.  The letters provided the veteran 
with examples of evidence necessary to support his claim 
including dates and places of medical treatment.  Medical 
authorizations were provided so VA could assist in obtaining 
private medical records.  The letters advised the veteran of 
the evidence in the claims file, of VA's duty to obtain 
relevant federal records and that VA would make reasonable 
efforts to obtain private records.  The elements of a claim 
for service connection were also provided in each of the 
letters.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information until a letter dated 
March 2006, because the claim for service connection is being 
denied, the question of an appropriately assigned evaluation 
and the effective date for a grant of service connection is 
not relevant.  Proceeding with this matter in its procedural 
posture would not therefore inure to the veteran's prejudice.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA obtained 
service medical records ("SMRs") and requested that the 
veteran either submit his available private medical records 
or authorize VA to obtain those records on his behalf.  The 
veteran identified treatment at the Gainesville and Tampa, 
Florida VA Medical Centers ("VAMC") and such treatment 
records were obtained and reviewed.  Private treatment 
reports were also obtained and reviewed from the Spinal 
Health Center, Gainesville, Florida, dated February through 
March 2000; James A. Haley Veterans' Hospital, Tampa, Florida 
from November 2002 through May 2004; and Merrimack Hospital 
dated December 1995.  In March 2006, St. Joseph Hospital, in 
Nashua, New Hampshire, where the veteran also reported 
treatment for his back, responded to VA that it has no record 
indicating the veteran was ever treated at the medical 
facility.  The veteran has not alleged that there are any 
other obtainable outstanding service medical or other medical 
records with regard to the claim.  Thus, given this effort, 
VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  Accordingly, the 
veteran was afforded a general VA Compensation and Pension 
Exam ("VAE") in April 2001 and a spine exam in February 
2004 to determine the nature and etiology of any back 
disability.  Further examination or opinion is not needed on 
the claim because sufficient evidence is of record.

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Merits of the Claim

The veteran seeks service connection for a low back 
condition, to include degenerative disc disease, lumbar 
spondylosis and mechanical low back pain.  The preponderance 
of the evidence is against the claim and the appeal will be 
denied.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

Also for consideration in this matter are the provisions of 
38 C.F.R. § 3.303(b) pertaining to chronicity of a disorder 
or continuity of symptoms.  Under 38 C.F.R. § 3.303(b), a 
veteran may utilize "the chronic disease shown as such in 
service" provision when the evidence demonstrates: (1) that 
the veteran had a chronic disease in service, or during an 
applicable presumptive period; and, (2) that the veteran 
presently has the same condition.  With respect to the first 
element there are two questions; (a) is medical evidence 
needed to demonstrate the existence in service or in the 
presumption period of such a chronic disease, or will lay 
evidence suffice; and, (b) must such evidence be 
contemporaneous with the time period to which it refers, or 
can post-service or post-presumption-period evidence address 
existence in service.  Savage v. Gober, 10 Vet. App. 488 
(1997)

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (Medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet).

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption-period may suffice.  It has been noted that the 
language of the regulation (i.e., "first shown as a clear-
cut clinical entity, at some later date") appears to 
contemplate the use of post-service or post-presumption-
period evidence of in-service or presumption-period disease.  
Further, to the extent that the language of the regulation is 
ambiguous, "interpretive doubt is to be construed in the 
veteran's favor."  Savage, supra, citing Brown v. Gardner, 
513 U.S. 115, 117-18 (1994).

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra.

The veteran asserts that he incurred a low back disorder or 
injury in, or as a result of active military service.  
Although the record indicates post-service diagnoses of 
musculoskeletal back pain, as well as mild degenerative 
spondylosis of the lumbar spine, there is no competent 
medical evidence linking these to such military service.  

There is no record evidence of a low back injury or disorder 
during service or within one year of the veteran's separation 
from service.  The veteran testified that he recalls being 
treated for a back injury in August 1966 in the infirmary 
where he was placed on bedrest and put into a sling for an 
hour a day for two weeks.  Although there are entries in the 
veteran's service medical records ("SMRs") regarding 
complaints and treatment for neck pain in June 1964 that 
resulted in x-rays and sling-traction treatment of the skull 
for ten days, there was no complaint or diagnosis of a low 
back injury or disorder.  Both the veteran's entrance and 
separation examinations are negative for any low back 
condition-specifically, the veteran's military separation 
examination is negative for any notations of back problems.  
In fact, at the time of his separation from active duty, the 
veteran's PULHES profile was noted to indicate that he was in 
a "high level of fitness" as to his physical capacities: 

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 [high level of fitness] to 4 [a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service].).  

Although the veteran reported treatment for back symptoms 
seven months after separation from service, no treatment 
records exist for the veteran.  In fact, the first record of 
post-service treatment for the veteran's back is dated in 
2000, following an industrial accident while he was working 
as an electrician, over 30 years after the veteran was 
discharged from active military duty.  Accordingly, a grant 
of service connection on a direct basis is not warranted.  

To receive service connection for a current disability, an 
opinion as to medical etiology, based on competent medical 
evidence, must link the current condition to military 
service.  "Competent medical evidence" means, in part, 
evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) 
(2006).  The record is devoid of any such medical opinion 
providing a nexus between the veteran's current disability 
and his active military service.  

To the contrary, the February 2004 VA examiner stated that 
upon review, he was unable to find any treatment notes for 
low back pain in the veteran's service medical records.  He 
did note a significant injury to the veteran's back in 2000 
while he worked as an electrician and indicated the veteran 
had been experiencing pain since that time.  The examiner 
concluded that the veteran's current back conditions are less 
likely than not related to the veteran's military service.

Although the veteran's wife authored a statement describing 
the veteran's back pain, while presumed credible, this 
statement and her testimony that she believed the origin of 
the veteran's back condition to be service-connected are not 
competent as to medical matters.  It is well-established that 
laypersons are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and her 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 458 
(1993).  

The Board finds, by a preponderance of the evidence, that the 
veteran's claimed low back condition, to include degenerative 
disc disease, lumbar spondylosis and mechanical low back pain 
is not related to event(s) in-service.  In reaching this 
decision, the Board has considered the "benefit-of-the-doubt 
doctrine;" however, as the preponderance of the evidence is 
against the claim, the doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a low back condition, to include 
degenerative disc disease, lumbar spondylosis and mechanical 
low back pain is not established.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


